Citation Nr: 0532457	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2001 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
to that decision.  

In September 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in September 2005.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim for service connection for PTSD.  

2.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

3.  The veteran was not engaged in combat with the enemy.  

4.  The claims folder does not contain credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred.  

5.  The diagnoses of PTSD in the claims folder are based on 
unverified stressors.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.109, 3.303, 4.125(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

All medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Unfortunately, his service medical records 
could not be obtained.  As a means of obtaining his service 
medical records (SMRs), the RO contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, which 
is a military records repository.  The NPRC indicated that 
the veteran's records were destroyed in a fire at that 
facility in 1973.  The RO also obtained records of several 
private doctors the veteran cited as supportive of his claim.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The records indicate that the veteran served on active duty 
from May 1955 to May 1958.  The veteran's claim for service 
connection for PTSD (VA Form 21-526) was received in June 
2000.  Submitted in support of the claim was a stress 
experiences questionnaire, dated in June 2000, wherein the 
veteran described several stressful incidents encountered 
while stationed in Korea.  The veteran indicated that he was 
ordered into an ammo dump during a Chinese air assault; there 
was a one in a thousand chance of survival.  The veteran also 
indicated that, with "shoot to kill" orders, he fired on 
three unarmed civilians, also known as infiltrators or 
"sticky boys."  The veteran also reported witnessing and 
unable to stop physical brutality infiltrated upon two 
"sticky boys" apprehended a camp Casey.  He stated that 
these incidents went unreported.  

Private treatment reports, dated from February 1989 through 
May 2000, reflect evaluation for physical disabilities 
sustained in a motor vehicle accident; these records do not 
reflect any complaints of or treatment for a psychiatric 
disorder, to include PTSD. 

VA progress notes, dated from June 1999 through August 2000, 
show that the veteran received clinical attention for several 
disabilities, including a psychiatric disorder, diagnosed as 
PTSD.  During a psychiatric intake consultation in June 1999, 
the veteran reported several stressful inservice incidents, 
including his assignment in the ammunition dump, where he 
knew for sure he would get killed.  He specifically noted 
that the worst thing to him was not having his dog tag coming 
home because of just being blown to bits in the ammunition 
dump.  Following a mental status examination, the veteran was 
given a diagnosis of PTSD.  Among these records is a VA 
hospital summary, dated in August 2000, indicating that the 
veteran was seen for complaints of nightmares, intrusive 
memories, social isolations, and mild sleep disturbance.  It 
was noted that the veteran was transferred from Walla Walla, 
VAMC; and, their notes indicated that the veteran served 
front line infantry on alert in the DMZ during the post-
Korean War.  It was noted that he described intense stress 
and daily fear for his life during his 16 months in that 
position; however, on his current admission, he was unable to 
provide details regarding specific service related traumatic 
events.  Following a mental status examination, the veteran 
was diagnosed with PTSD.  

Private treatment reports in June 2001 from a Licensed 
Counselor as well as from Dr. James R. Phillips, a License 
Psychologist, both confirmed that the veteran was suffering 
from PTSD.  

At his personal hearing in July 2003, the veteran indicated 
that his military occupational specialty in service was as a 
heavy weapons infantryman.  The veteran again reported being 
assigned to the ammunition dump.  He noted that in Korea, 
they were always on high alert.  The veteran described on 
incident when they were in a Chinese mine field that was 
being cared for by the Army Engineers.  There was a constant 
fear of being blown up.  The veteran indicated that he still 
suffers from nightmares and night sweats as a result of his 
experiences in Korea.  

Submitted at the hearing was a lay statement from K. R., 
dated in July 2003, who indicated that he served as a finance 
clerk with the 7th Infantry Division from April 1956 to 
August 1957.  He attested to the fact that they were always 
on high alert in that area in Korea.  

Received in 2005 were medical records dated from 1996 through 
May 2005, which show that the veteran received clinical 
evaluation and treatment for a psychiatric disorder, 
diagnosed as PTSD.  During a clinical visit at the Northern 
Arizona HCS, in March 1999, the veteran again reported all of 
his claimed stressors, which included feeling intense fear of 
death during his time in Korea due to night patrols, mine 
fields, and infiltrators who cup people's throats in his 
unit.  The assessment was PTSD, chronic.  The examiner noted 
that the veteran exhibited periods of lability, crying on and 
off, while discussing stressor from his military experiences 
and feelings of abandonment when he was a young child be his 
parents and his father specifically.  


III.  Legal Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f) (2005).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" diagnosis 
of PTSD; that requirement has since been eliminated. As 
regards the first of the three regulatory criteria, the 
revised version requires only a diagnosis rendered in 
accordance with 38 C.F.R.§ 4.125(a), which incorporates the 
provisions of the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal. See 67 Fed. Reg. 10330- 
10332 (March 7, 2002).].  

Private and VA treatment records dated since June 1999 
reflect several psychiatric diagnoses, including dysthymia 
and PTSD.  And, in March 2005, a VA examiner noted that the 
veteran exhibited periods of lability, crying on and off, 
while discussing stressor from his military experiences; 
however, the examiner did indicate that any of the veteran's 
symptoms relate to his inservice stressors.  Moreover, 
although private examiners have stated that the veteran has 
PTSD or symptoms of PTSD, he has not described any events 
during service in specific enough terms to permit meaningful 
research in an attempt to verify that the events actually 
occurred as he has described.  

In summation, the diagnoses of service-related post-traumatic 
stress disorder are unsupported by the record, based as they 
were on unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
such diagnoses are not valid for compensation purposes.  
Because the diagnoses were based upon an unverified factual 
premise, they have no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Since there is no competent 
evidence of a verifiable stressor that would serve as a basis 
for a diagnosis of post-traumatic stress disorder that is 
related to military service, the claim must be denied.  

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


